[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION FOR CLARIFICATION
The defendant in this matter has filed a motion for clarification of the court's order of July 7, 1993 relating to the distribution of various items of personal property. The defendant has submitted a transcript of the court's remarks concerning particular items in dispute, and now requests that the court establish more definitely the title to this property.
1. The Paintings.
It would appear that either defendant's cousin or his parents gave him four paintings. Whatever the number, it was the court's intent that the paintings were to be divided equally, with plaintiff to have the first choice. If four paintings existed, each party would receive two.
2. The End Tables.
The court awarded defendant "2 end tables (2 or 4 tables). . . would like nest of end tables."  WebstersDictionary defines nest, among other things, as "a group, set or collection of similar things." The court in making its order felt it was granting defendant his wish that of the four tables in dispute he receive the two (nest of) end tables.
3. The Stereo and Speakers.
CT Page 836
The court awarded defendant title to a "stereo and speakers made by Paul prior to marriage." Nothing could be clearer than this. It appears from defendant's motion, that perhaps title to a "receiver" is now in dispute. If so reference is made to the court's additional order that, concerning properties not covered in particular in its decision, title should rest in the person presently in possession of the same.
4. The Cobalt Blue Glasses
The court in its decision assigned these glasses to defendant. A rereading of its memorandum on this issue (p. 16 C2) should hopefully end forever any further argument on this subject.
5. After a rereading of defendant's motion, the court is still uncertain whether all his problems have been addressed. In any event any other possible request for clarification is denied.
By the Court
John D. Brennan State Judge Referee